Dismissed and Memorandum Opinion filed January 24, 2013.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-12-01017-CV

         IN THE INTEREST OF M.C.R. AND A.J.R., CHILDREN


                  On Appeal from the 314th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-00769

                MEMORANDUM                    OPINION


      This is an appeal from a judgment signed October 16, 2012. The clerk’s
record was filed November 19, 2012. The reporter’s record was filed November 8,
2012. On November 29, 2012, this case was consolidated with cause number 14-
12-00992-CV, and appellants’ briefs in both the consolidated cases were due
December 18, 2012. No brief was filed in cause number 14-12-01017-CV.

      On December 31, 2012, this court issued an order stating that unless
appellant in cause number 14-12-01017-CV submitted a brief on or before January
11, 2013, the court would dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal in cause number 14-
12-01017-CV is severed and is ordered dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                       2